I agree with the majority and their findings on the law, but I am troubled by the result.
There is absolutely no evidence in the record that the state could go forward with the charge of rape or the charge of sexual battery at the time of the defendant's plea. If the state could not go forward with the prosecution, then it was clearly ineffective assistance of counsel for the defendant to be advised to do anything other than maintain a not guilty plea. If the state did have admissible evidence that would have enabled it to move forward with its prosecution of appellant without the victim, then the state had to put that evidence on the record.
If the necessary evidence was available at the time of the plea, then it was indeed unfortunate that the state did not avail itself of the opportunity to make a simple proffer of that evidence on the record.